DETAILED ACTION
This is a first action on the merits, in response to the claims received 11/13/2019. Claims 1-10 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,6,7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al, (Hsu), (USPAT. 6,380,637).
	As for claim 1, Hsu discloses and shows in Figs. 2-3 a charging system for electric vehicles, comprising:  charging circuit module (via 12), coupled to a utility power source (within 4); a spare battery (10), coupled to the charging circuit module (via 12); and a controller (via 100), configured to control the utility power source and the spare battery via the charging circuit module (col.7, lines 16-32, col.8, lines 9-14, col.13, lines 8-59).
  	As for claim 6, Hsu discloses and shows in Figs. 2-3 a renewable energy power generator coupled to the charging circuit module for charging the spare battery (col.5, lines 40-60).
As for claim 7, Hsu discloses and shows in Figs. 5 a wireless communication module coupled to the controller, wherein the controller receives a battery status information of a rechargeable battery of a target object via the wireless communication module (col.14, lines 8-40).
 	As for claim 8, Hsu discloses and shows in Figs. 5 the controller calculates an ideal total charging power according to the battery status information and a state-of-charge of the spare battery, and calculates an ideal charging power of the utility power source according to the ideal total charging power and a charging power of the renewable energy power generator, and adjusts an actual charging power of the utility power source according to the ideal charging power of the utility power source ( col.13, lines 8-59, col.14, lines 8-40).
 	As for claim 9, Hsu discloses and shows in Figs. 2-3  a charging system for electric vehicles, comprising: a charging circuit module; a fuel battery (10), coupled to a rechargeable battery (8) of a target object via the charging circuit module (via 12) in order to charge the rechargeable battery of the target object; a fuel storage tank (14), coupled to the fuel battery and supply a fuel to the fuel battery; and a fuel converter (via 40), configured to convert a raw fuel material into the fuel and supply the fuel to the fuel battery (col.7, lines 16-32, col.8, lines 9-14, col.13, lines 8-59).
 	As for claim 10, Hsu discloses and shows in Figs. 2-3 a raw fuel material storage tank, coupled to the fuel converter and store the raw fuel material and supply the raw fuel material to the fuel converter
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in combination with Kocher, (USNO.2011/0074350).
As for claim 2, Hsu discloses all limitations, but differs from the claimed invention because he does not explicitly disclose a current time is within a non-peak power consumption period and the charging circuit module is coupled to a rechargeable battery of a target object, the controller controls the charging circuit module to charge the rechargeable battery of the target object via the utility power source and the spare battery
Kocher discloses and shows in Fig. 2A a current time is within a non-peak power consumption period and the charging circuit module is coupled to a rechargeable (par. [0014-0019])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Hsu by using a current time is within a non-peak power consumption period and the charging circuit module is coupled to a rechargeable battery of a target object, the controller controls the charging circuit module to charge the rechargeable battery of the target object via the utility power source and the spare battery for advantages such as providing efficient and economical charging (par.[0005]), as taught by Kocher.
 	 As for claim 3, Hsu discloses a current time is within a peak power consumption period, the controller controls the charging circuit module to disconnect the utility power source from the spare battery (par. [0014-0019]).
 	As for claim 4, Hsu discloses a current time is within a non-peak power consumption period and the charging circuit module is coupled to a rechargeable battery of a target object, the controller controls the charging circuit module to charge the rechargeable battery of the target object via the utility power source and the spare battery (par. [0014-0019]).
 	As for claim 5, Hsu discloses a current time is within a peak power consumption period and the charging circuit module is coupled to a rechargeable battery of a target object, the controller controls the charging circuit module to charge the rechargeable battery of the target object via the spare battery (par. [0014-0019]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859